Citation Nr: 1824683	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

3. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  

4. Entitlement to an initial rating in excess of 10 percent for a status post right ankle fracture.  

5. Entitlement to an initial rating in excess of 10 percent for chronic low back strain.

6. Entitlement to an initial rating in excess of 10 percent for left fifth toe corns, mild pes planus, status post bunionectomy and status post hammertoe surgery (left foot disability). 

7. Entitlement to an initial compensable rating for right foot second, third, forth, and fifth toe corns, mild pes planus, and right big toe bunion (right foot disability), rated as analogous to bilateral pes planus.

8. Entitlement to an initial compensable rating for residual scarring status post bunionectomies and hammertoe surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded the appeal for issuance of a statement of the case in June 2014.  Jurisdiction of the appeal was transferred to the RO in Pittsburg, Pennsylvania.  The Board finds that additional development is necessary prior to adjudication of the appeal.  

The issues of entitlement to a higher initial rating for PTSD, right and left knee patellofemoral syndrome, status post right ankle fracture, low back strain, a right foot disability (rated as bilateral pes planus), and left foot scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire rating period, the Veteran's left foot disability has been manifested by pes planus; metatarsalgia; hallux valgus, operated with resection of the metatarsal head; and hammertoes of toes two through five.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for left foot hallux valgus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2018).

2. For the entire appeal period, the criteria for a separate 10 percent rating for left foot metatarsalgia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5279 (2018). 

3.  For the entire appeal period, the criteria for a separate 10 percent rating for left foot hammer toes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5282 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate preadjudicatory notice addressing his initial service connection claim.  Evidence of record includes VA and private treatment records and examinations.  While the Veteran contends in a September 2014 statement that her disabilities have worsened in severity, she provided updated treatment records relating to the left foot, to include a December 2016 Disability Benefits Questionnaire which the Board finds is adequate for rating purposes.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected left foot disability, and has by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  He has submitted a claim for an increased rating for service-connected right ankle and right hand disabilities.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds, in this case, that the Veteran's service-connected left foot disabilities have not changed in severity over the course of the appeal period to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5279, a single 10 percent rating is assigned for unilateral or bilateral metatarsalgia, anterior (Morton's disease).  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus, operated with resection of the metatarsal head, or if severe, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that hallux rigidus, unilateral, and severe is to be rated as severe hallux valgus.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides a 10 percent rating for hammer toe of all toes, unilateral without claw foot.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.

The Veteran's service-connected left fifth toe corns, mild pes planus, status post bunionectomy and status post hammertoe surgery are currently rated at 10 percent under Diagnostic Code 5280 (hallux valgus).  The record shows that the Veteran has left foot hallux valgus.  December 2010 x-rays of the foot show a mild hallux valgus deformity.  VA treatment records show that the Veteran had a bunionectomy and hammertoe correction in the left foot in November 2010.  A 10 percent rating is the maximum rating available for unilateral hallux valgus, operated with resection of the metatarsal head.  Thus, a higher rating is not available under Diagnostic Code 5280. 

While the Veteran has current pes planus in the bilateral feet, she is already in receipt of a 10 percent rating under Diagnostic Code 5299-5276 for her right foot disability based on findings related to pes planus.  Because the right foot disability, which is being remanded for additional development, was rated under Diagnostic Code 5276 for pes planus, the question of whether a higher initial rating is warranted for bilateral pes planus is being remanded along with the Veteran's right foot disability and will not be addressed in this decision.  

A December 2016 Disability Benefits Questionnaire completed by Dr. G.G. identifies a diagnosis of metatarsalgia/neuritis in the left foot.  This was stated to be characterized by chronic pain in the left feet, under the metatarsal heads and the first metatarsal phalangeal joint.  Morton's neuroma is defined as a form of foot pain, metatarsalgia caused by compression of a branch of the plantar nerve by the metatarsal head.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1251 (30th ed. 2003).  Prior VA authorized examinations do not identify a diagnosis of metatarsalgia or Morton's neuroma, but identify  symptoms of pain in the metatarsal heads.  A December 2010 VA examination shows that palpation of the metatarsal heads of the toes on the left foot produced slight tenderness.  However, the examiner stated that Morton's' metatarsalgia was not present.  A December 2011 VA examination indicated that the Veteran did not have Morton's neuroma or metatarsalgia.  Podiatry treatment reports submitted by the Veteran dated in 2015 identify a diagnosis of intermetatarsal neuroma of the left foot.  Chronic progressive metatarsalgia was also noted in an August 2016 treatment report.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for left foot metatarsalgia under Diagnostic 5279.  A 10 percent rating is the maximum rating available under Diagnostic Code 5279. 

VA podiatry records dated in August 2010 identify painful hammertoes two through five of the left foot.  December 2010 x-rays of the foot show a pes planus deformity, and mild hallux valgus deformity.  The Veteran had arthroplasty of the second through fifth digit with normal alignment. A December 2010 VA examiner identified claw foot, but not hammer toes of the left foot, and not hallux rigidus.  A December 2011 VA examiner identified a history of hammer toes.  The Veteran, however, did not have pes cavus or hallux rigidus on examination.   The December 2016 private evaluation shows that the Veteran continues to have hammer toes of the second through fifth toes of the left foot, but not pes cavus.  The Veteran was stated to have mild to moderate symptoms of hallux rigidus in the left foot.  

The weight of the evidence shows that the Veteran has had hammer toe of toes two through five of the left foot throughout the entire appeal period, but not claw foot or pes cavus.  While a diagnosis of claw foot was identified by a December 2010 VA examiner, this is inconsistent with findings from VA and private podiatry records, and with December 2011 and December 2016 private evaluation which show that the Veteran did not have pes cavus.  For these reasons, the Board finds, resolving reasonable doubt in the Veteran's favor, that a separate 10 percent rating is warranted under Diagnostic Code 5282, where the Veteran's left foot disability approximates a rating based on hammer toe of all toes of the left foot, without claw foot.  The Board finds, however, that the weight of the evidence is against finding that the left foot disability approximates a rating based on unilateral claw foot under Diagnostic Code 5278.  

The December 2016 private evaluation identifies a diagnosis of mild to moderate hallux rigidus in the left foot.  Hallux rigidus was not previously shown in VA treatment records or VA authorized examinations.  Diagnostic Code 5281 provides that unilateral, severe hallux rigidus is to be rated as hallux valgus, severe.  In this case, the Veteran's hallux rigidus is not shown to be severe in degree to warrant a compensable rating, and the Board finds that such a rating would constitute pyramiding given her current 10 percent rating under Diagnostic Code 5280 based on hallux valgus.  Accordingly, the Board finds that a separate rating is not warranted under Diagnostic 5281 for hallux rigidus.  

The Board finds that a separate or higher rating is not warranted under Diagnostic Code 5284, which addresses other foot injuries.  While an August 2010 VA x-ray identifies evidence of degenerative joint disease of the talonavicular joint, symptoms of pain related to such disability were not differentiated from pes planus or from symptoms related to Morton's neuroma in this case, which are separately rated.  The Board finds that pain symptoms are specifically been addressed under Diagnostic Code 5276 which considers the presence of pain on manipulation and use, and by the rating for Morton's neuroma under Diagnostic Code 5279, which necessarily considers foot pain.  For these reasons, the Board finds that a separate rating based may not be assigned based on symptoms of foot pain under Diagnostic Code 5284, as this would constitute impermissible pyramiding.  

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation and weakness) or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  VA authorized examinations, podiatry treatment reports, and the December 2016 examination by Dr. G.G. show that the Veteran does not have bilateral weak foot and x-rays do not reflect malunion or nonunion of the tarsal or metatarsal bones.


ORDER

A higher initial rating in excess of 10 percent for left foot hallux valgus is denied.  

A separate 10 percent rating for left foot metatarsalgia is granted.  

A separate 10 percent rating for left foot hammer toes is granted.  




REMAND

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2018).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran contends in a September 2014 statement that her claimed conditions have worsened in severity since her last VA examinations in 2011.  Accordingly, a remand for updated VA examinations is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any updated VA treatment records on remand.  

2. The Veteran should be afforded updated VA examinations to address the current severity of service-connected: PTSD, right and left knee patellofemoral syndrome, status post right ankle fracture, low back strain, a right foot disability, bilateral pes planus, and scars, status post bunionectomies and hammertoe surgery. 

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


